DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Applicant’s amendment to claim 1 is acknowledged and accordingly the claim objection thereto as noted in the office action mailed 18 August 2020 is hereby withdrawn.

Claim Rejections - 35 USC § 112
Applicant’s cancellation of claim 36 in the reply filed 18 November 2020 is acknowledged and accordingly the 35 U.S.C. 112 rejection of said claim as indicated in the office action mailed 18 August 2020 is hereby withdrawn as moot.
Applicant’s amendments to each of claims 41, 58, and 59 are acknowledged and accordingly the 35 U.S.C. 112 rejections to each of said claims at indicated in the office action mailed 18 August 2020 are hereby withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Cooper on 18 February 2021.

The application has been amended as follows: 
	In the claims:

	In claim 61, line 6 of the claim, replace the first instance of the word “the” with --an--.

	The above change has been made to obviate an antecedent basis issue concerning the limitation of the recited electromagnetic flow sensor.

Reasons for Allowance
Claims 1, 32, 41, 43-44, 49-51, and 56-61 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: The prior art of record does not teach or render obvious to the skilled artisan the limitation of an electromagnetic flow sensor comprising a passage through the body or frame, wherein the passage has a central protrusion extending into and along the passage, when considered in combination with the other limitations as recited in claim 1.
As to claim 49: The prior art of record does not teach or render obvious to the skilled artisan the limitation of an electromagnetic flow meter comprising a part of a magnetic circuit supported by the body or frame for directing a magnetic field across the passage; wherein at when considered in combination with the other limitations as recited in claim 49.
As to claim 58: The prior art of record does not teach or render obvious to the skilled artisan the limitation of an electromagnetic flow meter comprising a tubular fluid housing having a fluid housing wall and a fluid housing aperture in the fluid housing wall; a conditioning tube disposed within the tubular fluid housing and having a fluid conditioning tube wall and a conditioning tube aperture in the fluid conditioning tube wall; and wherein at least a portion of the body or frame supporting the magnetic circuit part and the at least first and second electrodes are configured to be insertable into a flow tube through a single aperture in the flow tube, when considered in combination with the other limitations as recited in claim 58.
As to claim 61: The prior art of record does not teach or render obvious to the skilled artisan the limitation of an electromagnetic flow meter comprising a tubular fluid housing having a fluid housing wall and a fluid housing aperture in the fluid housing wall; a conditioning tube disposed within the tubular fluid housing and having a fluid conditioning tube wall and a sub-assembly having an electromagnetic flow sensor and a meter register, wherein the electromagnetic flow sensor and the meter register form a single unit, when considered in combination with the other limitations as recited in claim 61.
As to claims 32, 41, 43-44, 50-51, 56-57, and 59-60: Each of said claims depends ultimately from one of claims 1 or 49 and accordingly each is indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215.  The examiner can normally be reached on M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856